Citation Nr: 0838416	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-11 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active duty from April 1962 to April 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision rendered 
by the Department of Veterans Affairs (VA) New York, New 
York, Regional Office (RO).

In March 2006, the veteran provided testimony at a 
videoconference hearing at the RO before the undersigned 
Veterans Law Judge sitting in Washington, DC.  A copy of the 
hearing transcript is in the claims folder.

In a November 2006 decision, the Board denied the claim for 
service connection for residuals of frostbite of the feet.  
The veteran appealed the November 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2008 Joint Motion for Remand, the Court vacated 
and remanded the November 2006 Board decision that denied 
service connection for residuals of frostbite of the feet to 
the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this matter.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
As the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to the type of evidence necessary to substantiate 
the veteran's claim for service connection for residuals of 
frostbite of the feet is provided.

The Board observes that in the August 2008 Joint Motion for 
Remand the parties agreed that the VA failed to provide an 
adequate statement of reasons and bases for its denial of 
service connection for residuals of frostbite of the feet.  
It was indicated that the Board failed to provide sufficient 
reasons and bases with regard to the February 2005 medical 
opinion from M.S., M.D.  It was further noted that VA failed 
to comply with the requirements of the duty to assist, as 
medical records from treatment by M.S., M.D. are potentially 
relevant to the veteran's claim.

In this case, service treatment records do not show any 
treatment of cold feet or frostbite-like complaints.  The 
veteran's January 1964 service separation physical 
examination report was also negative for complaints or signs 
of abnormality of the feet, and the veteran specifically 
answered no to whether he had any problems with his feet on 
his report of medical history in conjunction with that 
examination.  In a February 2005 statement contained on a VA 
Form 21-4142 (Authorization and Consent to Release 
Information to the Department of VA) of record, M.S., M.D. 
indicated that the veteran had constant cold feet pain when 
walking, numbness on the bottom of the feet, continuously 
sweaty feet, and infrageneculate arterial disease with a 
history of frostbite in 1963.  

During his March 2006 hearing, the veteran testified that he 
suffered cold injury to his feet while standing outside in 
performance of his duties in Germany during his 18 month 
tour.  He reported that he spent two winters there as an 
armored crewman with temperatures that were about 30 degrees 
below zero.  He was issued insulated boots and cotton socks.  
He noted that on the specific day he believes he got 
frostbite, after four or five hours outside, he went in to 
seek medical attention for his feet.  He was told that it was 
a good thing that he came in to see the doctor when he did.  
The veteran testified that he never had any similar exposure 
to the cold in either his civilian or military life.  
Therefore, he attributes his continuous complaints to this 
incident.

In September 2008, the veteran submitted additional evidence 
to the Board in support of his claim.  Additional new 
evidence associated with the record consisted of a September 
2008 statement from M.S., M.D. that is pertinent to the 
veteran's claim for service connection for residuals of 
frostbite of the feet.  The private physician indicated that 
the veteran suffered from frostbite of the feet while in 
service in 1963 and has suffered from chronic bilateral foot 
pain with feelings of cold and numbness since then.  As the 
veteran has not waived agency of original jurisdiction 
consideration of the evidence submitted in September 2008, 
the case must be remanded for additional development.  See 38 
C.F.R. § 20.1304(c) (2008).

As instructed in the August 2008 Joint Motion, the AMC/RO 
should obtain and associate with the claims file any 
available private treatment records from M.S., M.D.  VA will 
also provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2008).  Accordingly, the AMC/RO should 
arrange for the veteran to undergo VA examination at an 
appropriate VA medical facility to determine the nature and 
etiology of the veteran's claimed residuals of frostbite of 
the feet.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1. The AMC/RO is to provide the veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his 
service connection claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The AMC/RO should also provide the veteran 
with notice of information concerning 
willful misconduct under 38 U.S.C.A. § 
105(a).

2. The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, that 
treated him for his claimed residuals of 
frostbite of the feet since April 1964.  
Of particular interest are any private 
records of evaluation and/or treatment of 
the veteran's claimed residuals of 
frostbite of the feet, for the period from 
April 1964 to the present, to include all 
private treatment records from M.S., M.D. 
(as referenced in the February 2005 VA 
Form 21-4142 (Authorization and Consent to 
Release Information to the Department of 
VA) and September 2008 statement of 
record).  After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

3.  The veteran should be afforded a VA 
peripheral vascular examination of the 
lower extremities to determine the 
presence or absence of residuals of cold 
injury.  All indicated tests and studies 
are to be performed, and a comprehensive 
pre- and post- service recreational and 
occupational history are to be obtained.  
It should be pointed out that, prior to 
service, the veteran was employed in some 
capacity by the Department of Parks.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician conducting 
the examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  After 
examination of the veteran, a review of 
the claims folder, and utilizing sound 
medical principles, the physician is 
requested to opine whether the veteran 
suffers from residuals of cold injuries to 
the lower extremities.  If the response is 
in the affirmative, the physician is 
requested to provide and opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current residuals of cold injury are 
the result of events incurred during 
military service.  The physician should 
provide detailed rationale, with specific 
references to the record, for any opinions 
provided.  The conclusions of the 
physician should also reflect review and 
the discussion of pertinent evidence, 
including the February 2005 and September 
2008 medical opinions of record from M.S., 
M.D. as well as any other records obtained 
from that physician.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations-specifically to include 
consideration of all of the evidence of 
record since the March 2005 statement of 
the case (SOC).  If the benefit sought on 
appeal remains denied, the veteran should 
be furnished an appropriate SSOC and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




